Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 26-29,31-41,43-45 are allowed.
Regarding claim 26 and claim 36, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the N-type III-N material comprises In and has a composition distinct from that of the first layer” when taken in combination with all the remaining limitations of the independent claim.
Regarding claim 39, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “second anode between the cathode and the anode” when taken in combination with all the remaining limitations of the independent claim.
Regarding claim 40, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming the cathode semiconductor further comprises introducing the donor dopants to a concentration of at least le19 atoms/cm3 within a III-N material comprising In” when taken in combination with all the remaining limitations of the independent claim.
The following is an examiner’s statement of reasons for allowance:  

US 2010/0140660 A1 (“Wu”) and US 2012/0223320 A1 (“Dora”) are hereby cited as the closest prior art. Figure 9d of Wu discloses heterostructure with three or more layers (22,123,24) having III-N material, anode (27), cathode (28), conducting region (26) and Fig. 5 of Dora discloses cathode comprising III-N material with n-type dopants (28).
However, the above prior arts by themselves or in combination with other arts does not teach the allowable limitations for claim 26 or claim 36 or claim 39 or claim 40. Thus, the applicant’s claims are determined to be novel and non-obvious.

Regarding claim 26 and 36, the examiner’s reasons for allowing dependent claim 30, now rolled up to claim 26 and 30, is of record in the 4/8/2022 Office action.
Regarding claim 39, the examiner’s reasons for allowing dependent claim 39, now rolled up to claim 36 and made into an independent claim 39, is of record in the 9/22/2021 Office action.
For these reasons, independent claim 26,36,39-40 are allowed.

Dependent claims 27-29,31-35,37-38,41,43-45 are allowed as those inherit the allowable subject matters from claim 26,36,39-40.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819